



COURT OF APPEAL FOR ONTARIO

CITATION: Vetro v. St. George, 2018 ONCA 916

DATE: 20181115

DOCKET: C64617

Watt, Miller and Nordheimer JJ.A.

BETWEEN

Dominic Vito Vetro

Applicant (Appellant)

and

Gabrielle St. George (Vetro)

Respondent (Respondent)

Dominic Vetro, in person

Gabrielle St. George, in person

Heard: in writing

On appeal from the order of
    Justice Nancy Mossip of the Superior Court of Justice, dated November 16, 2017.

REASONS FOR DECISION

[1]

Mr. Vetro appeals from the order of the motion judge that granted the
    respondents motion to strike out the appellants motion to change.  The motion
    judge dismissed other relief that had been sought by the respondent.  Pursuant
    to the order of Lauwers J.A., dated March 22, 2018, this appeal was heard based
    solely on written submissions.

[2]

The history of this proceeding was aptly described by the motion judge
    as extraordinary and tortured.  It dates back to a judgment dated November
    19, 2012 that was made after an uncontested trial.  The trial was uncontested
    because the appellants pleadings had been struck.  In that judgment, a number
    of awards were made in favour of the respondent, including awards for child and
    spousal support arrears.  The appellant appealed the judgment and that appeal
    was dismissed on May 7, 2013.

[3]

The appellant then brought his motion to change on June 13, 2014.  The
    appellant asserted that he had developed a mental disability that constituted a
    material change in circumstances.  The motion to change was adjourned a number
    of times.  It was eventually scheduled to proceed to trial on March 23, 2017,
    but that trial was adjourned on the basis of a consent order.  In order to
    understand the consent order, it is necessary to know that the appellant was
    intending to seek leave to appeal to the Supreme Court of Canada from the order
    of this court that had dismissed his appeal back in May, 2013.  While the
    consent order is not worded as clearly as it might have been, it required the appellant
    to commence his appeal on or before September 15, 2017.  Given the
    circumstances, this requirement must be read as referring to the appellants
    motion for leave to appeal.

[4]

The appellant sent his motion for an extension of time and for leave to
    appeal to the Supreme Court of Canada on September 15, 2017.  It was deficient
    in a number of respects, as the Registrar of the Supreme Court of Canada
    subsequently advised the appellant.
[1]

[5]

The respondent then brought a motion to strike out the motion to change
    along with other relief.  The motion judge found that the belated efforts of
    the appellant to bring his motion for leave to appeal were too little too
    late and struck out the appellants motion to change.  She found, given the
    history of this matter, that the fact that the appellant had only sent his
    motion to the Supreme Court of Canada on September 15, 2017 demonstrates a
    disrespect and distain for the court, either consciously or unconsciously.  It
    is this specific order that the appellant appeals.

[6]

The order made by the motion judge involved an exercise of her
    discretion.  The appellant has failed to establish any fundamental error in the
    manner in which the motion judge exercised her discretion in the circumstances
    of this case.  Given the history of this proceeding, the motion judge was
    entitled to attempt to bring some measure of finality to it and to hold the
    appellant to the strict terms of the consent order.  The appellant has a
    history of delaying this matter and also has a history of failing to make most
    payments he is required to make for spousal and child support.  Indeed, his
    continuing failure to make those payments might well have entitled this court
    to refuse to entertain this appeal.

[7]

We understand and appreciate that the appellant suffers from a
    disability but we cannot find any substantiation for his claim that his
    disability was not accommodated by the motion judge when the matter was before
    her.  It was also accommodated in this court by allowing the appellant to argue
    his appeal in writing, so that he would have ample time to organize his
    thoughts and make his submissions without the pressures associated with an oral
    hearing.

[8]

The appeal is dismissed.  There will be no order as to costs.

David
    Watt J.A.

B.W.
    Miller J.A.

I.V.B.
    Nordheimer J.A.





[1]

We should note on this point that the appellant eventually
    perfected his motion for an extension of time to seek leave to appeal and for
    leave to appeal itself.  Both were dismissed by the Supreme Court of Canada on
    July 5, 2018.


